Citation Nr: 0842688	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-32 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the benefit sought on appeal.  


REMAND

The Board finds that additional evidentiary development is 
necessary prior to the adjudication of the matter. Where, as 
here, service medical records are not available due to their 
probable loss or destruction while they were in government 
custody and the unavailability of such records is not due to 
any fault on the veteran's part, the Board has a heightened 
duty to explain the reasons and bases for its decision.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).

In this case, the veteran argues that service connection is 
warranted for residuals of a neck injury that occurred during 
active service.  The veteran recounts that on January 7, 
1990, while on a motorcycle, he was struck by van driven by 
and Mr. [redacted], in Hiroshima, Japan. Consequently, he 
fractured and subluxated his cervical spine.  A review of the 
record demonstrates that a settlement agreement was reached 
between the veteran and Tokyo M&F Insurance K.K., Iwakuni 
Shisha, the driver's insurer for 461,120 yen.  The Board 
finds that the veteran has provided enough details of the 
incident (approximate date, location, and driver) for the RO 
to conduct an additional search for records from the Judge 
Advocate General (JAG) Office at the Yakota Air Base for the 
purpose of attempting to verify the injuries sustained and 
their severity.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should, through appropriate 
means, contact the Judge Advocate General 
(JAG) Office at the Yokota Air Force Base 
and ask them provide any information with 
regard to the reported January 7, 1990, 
automobile accident at 1-5-19, Yokokawa-
cho, Nishi-ku, Hiroshima-shi, Japan, 
involving LCpl [redacted] and 
Mr. [redacted].  All negative replies 
should be properly annotated in the 
record.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




